



Exhibit 10.3
PERFORMANCE AWARD AGREEMENT
This Performance Award Agreement (the "Agreement") has been made as of
________________ (the "Date of Grant") between Duke Energy Corporation, a
Delaware corporation, with its principal offices in Charlotte, North Carolina
(the "Corporation"), and ________________ (the "Grantee").
RECITALS
Under the Duke Energy Corporation 2015 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the "Plan"), the Compensation Committee of the
Board of Directors of the Corporation (the "Committee"), or its delegatee, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
Performance Shares and tandem Dividend Equivalents that are subject hereto. The
applicable provisions of the Plan are incorporated in this Agreement by
reference, including the definitions of terms contained in the Plan (unless such
terms are otherwise defined herein).
AWARD
In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:
Section 1.    Number and Nature of Performance Shares and Tandem Dividend
Equivalents.  At target performance, the number of Performance Shares and the
number of tandem Dividend Equivalents subject to this Award are each
______________________________. Each Performance Share, upon becoming vested,
represents a right to receive payment in the form of one (1) share of Common
Stock. Each tandem Dividend Equivalent, after its tandem Performance Share
vests, represents a right to receive a cash payment equivalent in amount to the
aggregate cash dividends declared and paid on one (1) share of Common Stock for
the period beginning on the Date of Grant and ending on the date the vested,
tandem Performance Share is paid or deferred and before the Dividend Equivalent
expires. Performance Shares and Dividend Equivalents are used solely as units of
measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Corporation by virtue of this Award.
Section 2.    Vesting of Performance Shares.
(a) Performance Goals. Except as otherwise provided in this Section 2, the
Performance Shares shall vest only if and to the extent the Committee, or its
delegatee, determines that the Performance Goals (as defined below) have been
met (provided that such determination shall be made not later than the first
March 15 following the end of the Performance Period, as defined below). To the
extent Performance Goals are not met, the Performance Shares that do not so
become vested shall be forfeited. The Committee reserves the right to reduce any
vesting to the extent the Committee determines that such reduction is equitable
and appropriate for any reason, including reductions based on overall financial
performance, such as, adjusted and reported earnings, capital deployment and
credit position during the Performance Period (as defined below). 
(i) The following Performance Goal shall apply with respect to ____ of the
Performance Shares and Dividend Equivalents covered by this Agreement. Provided
Grantee’s continuous employment by the Corporation, including Subsidiaries, has
not terminated, or as otherwise provided in Sections 2(b) or 2(c), _____ of the
Performance Shares subject to this Award shall become vested upon the written
determination by the Committee, or its delegatee, in its sole discretion, of the
extent to which the Corporation achieves the “TSR Performance Goal,” which is
the Corporation’s Total Shareholder Return (“TSR”) percentile ranking among the
companies that are in the Philadelphia Utility Index as of the beginning of the
Performance Period, with higher percentile ranking for more positive/less
negative TSR, for the period beginning ___________ and ending ____________
(“Performance Period”), in accordance with the applicable vesting percentage
specified for such percentile ranking in the following schedule:
Percentile Ranking
Vesting Percentage (Applicable to Target # of Shares)
 
 
 
 
 
 
 
 
 
 





1



--------------------------------------------------------------------------------





*When such determination is of a percentile ranking between those specified, the
Committee, or its delegatee, in its sole discretion, shall interpolate to
determine the applicable vesting percentage. If the Corporation’s TSR is at
least ____ during the Performance Period, the vesting percentage for this
portion of the Performance Shares and Dividend Equivalents shall not be less
than _____, and if the Corporation’s TSR is less than _____ during the
Performance Period, the vesting percentage for this portion of the Performance
Shares and Dividend Equivalents shall not be more than _______.
Such Performance Shares that do not so become vested shall be forfeited. For
purposes of this Agreement, TSR means, with respect to any company, the
percentage change in total stockholder return, determined by dividing (A) the
difference between the price of a share of the company’s common stock from the
Opening Value (as defined below) to the Closing Value (as defined below), with
any dividends with ex-dividend dates falling inside the Performance Period
deemed reinvested in the company’s common stock on the ex-dividend date, by (B)
the Opening Value. The term “Opening Value” means, with respect to any company,
the average of the closing prices per share of the company’s common stock on
each trading day during the calendar month preceding the start of the
Performance Period, assuming any dividends with ex-dividend dates falling inside
such calendar month are deemed reinvested in the company’s common stock on the
ex-dividend date. The term “Closing Value” means, with respect to any company,
the average of the closing prices per share of the company’s common stock on
each trading day during the last calendar month of the Performance Period,
assuming any dividends with ex-dividend dates falling inside such calendar month
are deemed reinvested in the company’s common stock on the ex-dividend date. In
the event that a company becomes a member of the Philadelphia Utility Index
following __________, or if a member of the Philadelphia Utility Index on
____________ ceases to exist during the Performance Period as a separate
publicly-traded company due to a merger, acquisition or privatization, such
company shall not be taken into account for purposes of this Agreement. If a
member of the Philadelphia Utility Index on __________ becomes bankrupt or
insolvent during the Performance Period and ceases to be publicly-traded, for
purposes of this Agreement its TSR shall be -100%.
(ii) The following Performance Goal shall apply with respect to ______ of the
Performance Shares and Dividend Equivalents covered by this Agreement. Provided
Grantee’s continuous employment by the Corporation, including Subsidiaries, has
not terminated, or as otherwise provided in Sections 2(b) or 2(c), ______ of the
Performance Shares subject to this Award shall become vested upon the written
determination by the Committee, or its delegatee, in its sole discretion, of the
extent to which the Corporation achieves the “Cumulative Adjusted EPS
Performance Goal,” which is based on the Corporation’s cumulative adjusted
earnings per share (“EPS”), for the Performance Period, in accordance with the
applicable vesting percentage specified for Cumulative Adjusted EPS in the
following schedule:
Cumulative Adjusted EPS
Vesting Percentage (Applicable to Target # of Shares)
 
 
 
 
 
 
 
 
 
 



*When such determination is at a level between those specified, the Committee,
or its delegatee, in its sole discretion, shall interpolate to determine the
applicable vesting percentage. The Committee shall have the authority to
calculate and adjust the Cumulative Adjusted EPS and the Cumulative Adjusted EPS
Performance Goal in the same manner as adjusted diluted EPS is calculated and
adjusted pursuant to the __________________________.


Such Performance Shares that do not so become vested shall be forfeited.  
(iii) The following Performance Goal shall apply with respect to _____ of the
Performance Shares and Dividend Equivalents covered by this Agreement. Provided
Grantee’s continuous employment by the Corporation, including Subsidiaries, has
not terminated, or as otherwise provided in Sections 2(b) or 2(c), _____ of the
Performance Shares subject to this Award shall become vested upon the written
determination by the Committee, or its delegatee, in its sole discretion, of the
extent to which the Corporation achieves the “TICR Performance Goal,” which is
the Corporation’s total incident case rate for employees (“TICR”) as compared to
the applicable vesting percentage specified in the following schedule:
Percentile Ranking
Vesting Percentage (Applicable to Target # of Shares)
 
 
 
 
 
 
 
 
 
 





2



--------------------------------------------------------------------------------





*When such determination is of a percentile ranking between those specified, the
Committee, or its delegatee, in its sole discretion, shall interpolate to
determine the applicable vesting percentage. [The employees of the legacy
Piedmont Natural Gas Company, or of any company acquired during the Performance
Period, shall not be taken into account when measuring the Corporation’s TICR
for the Performance Period.]
Such Performance Shares that do not so become vested shall be forfeited.
(iv) If the Committee determines that a merger, consolidation, liquidation,
issuance of rights or warrants to purchase securities, recapitalization,
reclassification, stock dividend, spin-off, split-off, stock split, reverse
stock split or other distribution with respect to the shares of Common Stock, or
any similar corporate transaction or event in respect of the Common Stock, the
manner in which the Corporation conducts its business, changes in the law or
regulations or regulatory structure, changes in accounting practices, other
unusual or nonrecurring items or occurrences, or other events or circumstances,
render the Performance Goals to be unsuitable, the Committee may, in its sole
discretion, and without the consent of the Grantee or any other persons, modify
the calculation of the Performance Goals, or any of the related minimum, target
or maximum levels of achievement, in whole or in part, as the Committee deems
equitable and appropriate to reflect such event; provided, however, that no such
action may result in the loss of the otherwise available exemption of the Award
under Section 162(m) of the Code. 
(b) In the event that, prior to the date that the determination of the
achievement of each Performance Goal is made, the Grantee’s continuous
employment by the Corporation, including Subsidiaries, terminates, the
Performance Shares subject to this Award are thereupon forfeited, except that if
such employment terminates (i) upon Retirement (as defined below), (ii) as the
result of the Grantee’s death, (iii) as the result of the Grantee’s permanent
and total disability within the meaning of Code Section 22(e)(3), (iv) as the
result of the termination of such employment by the Corporation, or employing
Subsidiary, other than for cause, as determined by the Corporation or employing
Subsidiary, in its sole discretion, or (v) as the direct and sole result, as
determined by the Corporation, or employing Subsidiary, in its sole discretion,
of the divestiture of assets, a business, or a company, by the Corporation or a
Subsidiary, then, unless the Committee, or its delegate, in its sole discretion
determine that Grantee is in violation of any obligation identified in Section
3, the Performance Shares subject to this Award shall vest upon such
determination of the achievement of each Performance Goal, at such vesting
percentage determined by the Committee, or its delegatee, in its sole
discretion, by prorating on the basis of the portion of the Performance Period
that such employment continued while Grantee was entitled to payment of salary
(unless such termination occurs after the end of the Performance Period, in
which event the number of Performance Shares earned, if any, shall not be
prorated). “Retirement” shall mean Grantee’s voluntary termination of employment
with the Corporation and its Subsidiaries after having attained age 55 and
completed 10 years of service (as determined for purposes of access to retiree
medical coverage).
In the event that Grantee is on an employer-approved, personal leave of absence
on the date that the determination of the achievement of each Performance Goal
is made, then, unless prohibited by law, vesting shall be postponed and shall
not occur unless and until Grantee returns to active service in accordance with
the terms of the approved personal leave of absence and before November 1 of the
calendar year immediately following the calendar year in which the Performance
Period ends. In the event Grantee does not return to active service from such
leave of absence prior to November 1 of the calendar year immediately following
the calendar year in which the Performance Period ends, any Performance Shares
covered by this Award that were not vested as of the commencement of such leave
shall be immediately forfeited (as if Grantee terminated employment for purposes
of Section 4 hereof). Further, in the event that such determination is made and
during any portion of the Performance Period the Grantee was on
employer-approved, personal leave of absence, the applicable vesting percentage
shall be determined by the Committee, or its delegatee, in its sole discretion,
to reflect only that portion of the Performance Period during which such
employment continued while the Grantee was entitled to payment of salary.
(c) In the event that a Change in Control occurs before the Performance Period
has ended and (i) before the Grantee’s continuous employment by the Corporation,
including Subsidiaries, terminates, or (ii) after such employment terminates
during the Performance Period, (A) at a time when Grantee is considered
"retired", unless the Corporation, in its sole discretion, determines that
Grantee is in violation of any obligation identified in Section 3, or (B) as the
result of an event listed in items (ii) – (v) of the first sentence of Section
2(b), the Performance Shares subject to this Award shall vest upon such
occurrence, at such vesting percentage determined by the Committee, or its
delegatee, in its sole discretion, by prorating down, assuming performance at
the target level for each Performance Goal, on the basis of the portion of the
Performance Period that has elapsed prior to the time of such occurrence (or
such earlier termination of employment), and the remaining Performance Shares
shall be forfeited, irrespective of any subsequent determination of the
achievement of each Performance Goal.
Section 3.    Restrictive Covenants. 
(a)       In consideration of the Award, Grantee agrees that during the period
beginning with termination of employment and ending with the ______ anniversary
of the Date of Grant ("Restricted Period"), Grantee shall not for any reason,
directly or indirectly, without the prior written consent of the Corporation or
its delegatee: (i) become employed, engaged or involved with a competitor
(defined below) of the Corporation or any Subsidiary in a position that
involves: providing services that relate to or are similar in nature or purpose
to the services performed by the Grantee for the Corporation or any Subsidiary
at any time during his or her previous _______ years of employment with the
Corporation or any Subsidiary; or, supervision, management, direction or advice
regarding such services; either as principal, agent, manager, employee, partner,
shareholder, director, officer or consultant (other than as a less-than three
percent (3%) equity owner of any corporation traded on any national,
international or regional stock exchange or in the over-the-


3



--------------------------------------------------------------------------------





counter market); or, (ii) induce or attempt to induce any customer, client,
supplier, employee, agent or independent contractor of the Corporation or any of
the Subsidiaries to reduce, terminate, restrict or otherwise alter (to the
Corporation’s detriment) its business relationship with the Corporation. 
(b)       The noncompetition obligations of clause (i) of the preceding sentence
shall be effective only with respect to a “competitor” of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities in the businesses of:  production, transmission, distribution, or
retail or wholesale marketing or selling of electricity; resale or arranging for
the purchase or for the resale, brokering, marketing, or trading of electricity
or derivatives thereof; energy management and the provision of energy solutions;
development and operation of power generation facilities, and sales and
marketing of electric power and natural gas, domestically and abroad; and any
other business in which the Corporation, including Subsidiaries, is engaged at
the termination of Grantee’s continuous employment by the Corporation, including
Subsidiaries; and within the following geographical areas: (i) any country in
the world (other than the United States) where the Corporation, including
Subsidiaries, has at least $25 million in capital deployed as of termination of
Grantee's continuous employment by Corporation, including through its
Subsidiaries; (ii) the states of Colorado, Florida, Georgia, Illinois, Indiana,
Kentucky, Michigan, Minnesota, Mississippi, New York, North Carolina, Tennessee,
Ohio, Pennsylvania, South Carolina, Texas, Vermont, Wisconsin and Wyoming (iii)
any other state in the United States where the Corporation including the
Subsidiaries, has at least $25 million in capital deployed as of the termination
of the Grantee’s employment with the Corporation or any Subsidiary.  The
Corporation and Grantee intend the above restrictions on competition in
geographical areas to be entirely severable and independent, and any invalidity
or enforceability of this provision with respect to any one or more of such
restrictions, including geographical areas, shall not render this provision
unenforceable as applied to any one or more of the other restrictions, including
geographical areas. 
(c)        Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event the Grantee will give the Chief Legal Officer of the Corporation
prompt notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or, (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation's or any Subsidiary's current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs.   The
obligations of this paragraph are in addition to, and do not replace, eliminate,
or reduce in any way, all other contractual, statutory, or common law
obligations Grantee may have to protect the Corporation’s confidential
information and trade secrets and to avoid defamation or business disparagement.
(d)       Notwithstanding any other provision of Section 3, the Grantee remains
free to report or otherwise communicate any nuclear safety concern, any
workplace safety concern, or any public safety concern to the Nuclear Regulatory
Commission, United States Department of Labor, Securities and Exchange
Commission, or any other appropriate governmental agency without providing the
notice described in Section 3(c), and the Grantee remains free to participate in
any governmental proceeding or investigation without providing the notice
described in Section 3(c).
(e)       If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.
(f)        Nothing in Section 3 shall be construed to prohibit Grantee from
being retained during the Restricted Period in a capacity as an attorney
licensed to practice law, or to restrict Grantee from providing advice and
counsel in such capacity, in any jurisdiction where such prohibition or
restriction is contrary to law.  Notwithstanding any provisions of this Award to
the contrary, Grantee may be entitled to immunity and protection from
retaliation under the Defend Trade Secrets Act of 2016 for disclosing a trade
secret under limited circumstances, as set forth in the Corporation’s
Innovations – Inventions, Patents and Intellectual Properties Policy.


(g)       Grantee’s agreement to the restrictions provided for in this Agreement
and the Corporation’s agreement to provide the Award are mutually dependent
consideration. Therefore, notwithstanding any other provision to the contrary in
this Agreement, if the enforceability of any material restriction on Grantee
provided for in this Agreement is challenged and found unenforceable by a court
of law then the Corporation shall, at its election, have the right to (i) cancel
the Award, (ii) recover from Grantee any shares of Common Stock, Dividend
Equivalents or other cash paid under Award, or (iii) with respect to any shares
of Common Stock paid under the Award that have been disposed of, require the
Grantee to repay to the Corporation the fair market value of such shares of
Common Stock on the date such shares were sold, transferred, or otherwise
disposed of by Grantee.  This provision shall be construed as a return of
consideration or ill-gotten gains due to the failure of Grantee’s promises under
the Agreement, and not as a liquidated damages clause.  Nothing herein shall (i)
reduce or eliminate the Corporation’s right to assert that the restrictions
provided for in this agreement are fully enforceable as written, or as modified
by a court pursuant to Section 3, or (ii) eliminate, reduce, or compromise the
application of temporary or permanent injunctive relief as a fully appropriate
and applicable remedy to enforce the restrictions provided for in Section 3
(inclusive of its subparts), in addition to recovery of damages or other
remedies otherwise allowed by law.
Section 4.    Forfeiture. Any Performance Share subject to this Award shall be
forfeited upon the termination of the Grantee's continuous employment by the
Corporation, including Subsidiaries, from the Date of Grant, except to the
extent otherwise provided in Section 2. Any Dividend Equivalent subject to this
Award shall expire at the time its tandem Performance Share (i) is vested and
paid, or deferred, or (ii) is forfeited.


4



--------------------------------------------------------------------------------





Section 5.    Dividend Equivalent Payment. Payment with respect to any Dividend
Equivalent subject to this Award that is in tandem with a Performance Share that
is vested and paid shall be paid in cash to the Grantee at the same time as the
vested Performance Share as provided in Section 6, or, if the vested Performance
Share is deferred by Grantee as provided in Section 6, payment with respect to
the tandem Dividend Equivalent shall likewise be deferred. The Dividend
Equivalent payment amount shall equal the aggregate cash dividends declared and
paid with respect to one (1) share of Common Stock for the period beginning on
the Date of Grant and ending on the date the vested, tandem Performance Share is
paid or deferred and before the Dividend Equivalent expires. However, should the
timing of a particular payment under Section 6 to the Grantee in shares of
Common Stock in conjunction with the timing of a particular cash dividend
declared and paid on Common Stock be such that the Grantee receives such shares
without the right to receive such dividend and the Grantee would not otherwise
be entitled to payment under the expiring Dividend Equivalent with respect to
such dividend, the Grantee, nevertheless, shall be entitled to such payment.
Dividend Equivalent payments shall be subject to withholding for taxes. Any
required income tax withholdings in respect of Dividend Equivalents attributable
to Performance Shares shall be satisfied by reducing the cash payment in respect
of the required withholding amount, unless the Committee, or its delegatee, in
its discretion, requires Grantee to satisfy such tax obligation by other payment
to the Corporation.
Section 6.    Payment of Performance Shares. Payment of Performance Shares
subject to this Award that become vested shall be made to the Grantee on the
earlier of: (i) the calendar year immediately following the Performance Period,
or (ii) within 30 days after the occurrence of a "change in the ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of the Corporation within the meaning of Section 409A of
the Code, except to the extent deferred by the Grantee in accordance with such
procedures as the Committee, or its delegatee, may prescribe from time to time
or except to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code. Payment (or deferrals, as applicable)
shall be subject to withholding for taxes. Payment shall be in the form of one
(1) share of Common Stock for each full vested Performance Share, and any
fractional vested Performance Share shall be rounded up to the next whole share
for purposes of both vesting under Section 2 and payment under Section 6.
Notwithstanding the foregoing, the number of shares of Common Stock that would
otherwise be paid or deferred (valued at Fair Market Value on the date the
respective Performance Share became vested, or if later, payable) shall be
reduced by the Committee, or its delegate, in its sole discretion, to fully
satisfy tax withholding requirements, unless the Committee, or its delegate, in
its discretion requires Grantee to satisfy such tax obligation by other payment
to the Corporation. In the event that payment, after any reduction in the number
of shares of Common Stock to satisfy withholding for tax requirements, would be
for less than ten (10) shares of Common Stock, then, if so determined by the
Committee, or its delegate, in its sole discretion, payment, instead of being
made in shares of Common Stock, shall be made in a cash amount equal in value to
the shares of Common Stock that would otherwise be paid, valued at Fair Market
Value on the date the respective Performance Shares became vested.
Section 7.    No Employment Right. Nothing in this Agreement or in the Plan
shall confer upon the Grantee the right to continued employment with the
Corporation or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Grantee at any time for
any reason.
Section 8.    Nonalienation. The Performance Shares and Dividend Equivalents
subject to this Award are not assignable or transferable by Grantee. Upon any
attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose of
any such Performance Share or Dividend Equivalent, or of any right or privilege
conferred hereby, or upon the levy of any attachment or similar process upon
such Performance Share or Dividend Equivalent, or upon such right or privilege,
such Performance Share or Dividend Equivalent, or such right or privilege, shall
immediately become null and void.
Section 9.    Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.
Section 10.    Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Delaware applicable to
transactions that take place entirely within that state.
Section 11.    Conflicts with Plan, Correction of Errors, Section 409A and
Grantee’s Consent. In the event that any provision of this Agreement conflicts
in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling. In the event that, due to administrative error, this Agreement does
not accurately reflect an Award properly granted to the Grantee pursuant to the
Plan, the Corporation, acting through its Executive Compensation and Benefits
Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document. It is
the intention of the Corporation and the Grantee that this Award not result in
unfavorable tax consequences to Grantee under Code Section 409A. Accordingly,
Grantee consents to such amendment of this Agreement as the Corporation may
reasonably make in furtherance of such intention, and the Corporation shall
promptly provide, or make available to, Grantee a copy of any such amendment.
To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code. This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by Section
409A of the Code). The Corporation and the Grantee agree to work together in
good faith in an effort to comply with Section 409A of the Code including, if
necessary, amending this Agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Corporation shall
not be required to assume any increased economic burden. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax


5



--------------------------------------------------------------------------------





penalties under Section 409A of the Code, the Grantee shall not be considered to
have terminated employment with Corporation for purposes of this Agreement and
no payments shall be due to him under this Agreement which are payable upon his
termination of employment until he would be considered to have incurred a
“separation from service” from the Corporation within the meaning of Section
409A of the Code. To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Grantee’s
termination of employment shall instead be paid within 30 days following the
first business day after the date that is six months following his termination
of employment (or upon his death, if earlier). In addition, for purposes of this
Agreement, each amount to be paid or benefit to be provided to the Grantee
pursuant to this Agreement shall be construed as a separate identified payment
for purposes of Section 409A of the Code.
Grantee acknowledges and agrees that payments made under this Agreement are
subject to the Corporation's requirement that the Grantee reimburse the portion
of any payment where such portion of the payment was (i) inadvertently paid
based on an incorrect calculation, or (ii) predicated upon the achievement of
financial results that are subsequently the subject of a restatement caused or
partially caused by Grantee's fraud or misconduct.
Section 12.    Compliance with Law. The Corporation shall make reasonable
efforts to comply with all applicable federal and state securities laws
applicable to the Plan and this Award; provided, however, notwithstanding any
other provision of this Award, the Corporation shall not be obligated to deliver
any shares of Common Stock pursuant to this Award if the delivery thereof would
result in a violation of any such law.
Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
___________, _______, has signed a duplicate of this Agreement, in the space
provided below, and returned the signed duplicate to the Executive Compensation
and Benefits Department - Performance Award
____________________________________, which, if, and to the extent, permitted by
the Executive Compensation and Benefits Department, may be accomplished by
electronic means.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.


DUKE ENERGY CORPORATION


By: ____________________________
Its:




Acceptance of Performance Award


IN WITNESS OF Grantee's acceptance of this Performance Award and Grantee's
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this _____ day of _____________________, _________.


____________________________
Grantee's Signature
____________________________
(print name)




6

